Citation Nr: 0729352	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
lumbosacral strain.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
mild discogenic syndrome of the cervical spine.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for a left eye 
disorder.

5.  Entitlement to service connection for a left ear disorder 
(claimed as left ear infections).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from January 2002 and December 2005 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  The former decision had found that the veteran 
had not submitted sufficient new and material evidence to 
reopen the claims of entitlement to service connection for a 
lumbosacral strain and for mild discogenic syndrome of the 
cervical spine, which had been previously denied by the Board 
in August 1973.  The latter decision denied entitlement to 
service connection for a bilateral hearing loss disability, 
and left eye and left ear conditions.  In June 2007, the 
veteran testified before the undersigned at a videoconference 
hearing.  The transcript of that hearing has been included in 
the claims folder.

The January 2003 Statement of the Case provided to the 
veteran indicated that the RO had reopened the veteran's 
claims for service connection for a lumbosacral strain and 
for discogenic syndrome of the cervical spine, denying them 
on the merits.  However, the Board must determine itself if 
new and material evidence has been submitted to reopen a 
claim, regardless of the finding of the RO.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. Brown, 83, F.3d 
1380 (Fed. Cir. 1996).  Therefore, the issues are as noted on 
the first page of the present decision.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
lumbosacral strain and mild discogenic syndrome of the 
cervical spine in August 1973.

2.  The additional evidence added to the record since the 
1973 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for lumbosacral strain or the cervical spine 
discogenic syndrome, and does not raise a reasonable 
possibility of substantiating that claim.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran has a 
current bilateral hearing loss which is due to any incident 
of service, and sensorineural hearing loss as an organic 
disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after his 
separation from service.

4.  The competent and probative evidence of records 
preponderates against a finding that the veteran has a 
current left eye disorder which is related to his period of 
service.  

5.  The competent and probative evidence of records 
preponderates against a finding that the veteran has a 
current left ear disorder which is related to his period of 
service.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board previously denied 
entitlement to service connection for a lumbosacral strain is 
not new and material, so that the claim is not reopened, and 
the August 1973 decision of the Board is final.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
3.306, 3.307, 3.309, 20.302 (2000 & 2007).

2.  Evidence received since the Board previously denied 
entitlement to service connection for mild discogenic 
syndrome of the cervical spine is not new and material, so 
that the claim is not reopened, and the August 1973 decision 
of the Board is final.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.307, 3.309, 20.302 
(2000 & 2007).

3.  Chronic bilateral hearing loss was not incurred in or 
aggravated by service, nor may sensorineural hearing loss, as 
an organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

4.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

5.  A chronic left ear disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303(b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In September, November, and December 2004, and January and 
June 2005, the RO sent the veteran letters informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an October 2004 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The Court, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
established new requirements regarding VCAA notice in 
reopening claims.  Clearly, in this matter, the RO amply 
advised the veteran as to the basis for the previous denial 
and the necessary evidence to reopen the claims and obtain 
benefits.   

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was informed of the 
provisions of the Dingess decision in March 2006.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).




A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).   See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2007)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In adition, service connection for a hearing loss disability 
may be granted if the disability results from disease or 
injury incurred in or aggravated by service, or if a 
sensorineural-type hearing loss disability was demonstrated 
to a compensable degree within one year thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

B.  New and material evidence

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen that claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  In the instant case, the veteran filed his 
claim on May 29, 2001; therefore, the earlier version of the 
regulation is for application.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  New and material evidence

The evidence that was of record at the time that the Board 
denied entitlement to service connection for a lumbosacral 
strain and for discogenic syndrome of the cervical spine in 
August 1973 included the veteran's service medical records 
(SMRs).  The February 1966 entrance examination was negative 
for any low back or cervical spine complaints.  However, the 
veteran had admitted that he had had back trauma in the past.  
His private physician had submitted a statement in which it 
was noted that the veteran had had a back problem prior to 
service.  In March 1967, he sustained a strain of the low 
back as a result of lifting a trailer.  X-rays of the low 
back were within normal limits.  The March 1968 separation 
examination was negative for any low back or neck complaints.  

The veteran was afforded a VA examination in October 1970.  
The diagnoses included a history of chronic, lumbosacral 
strain.  X-rays of the lumbosacral and cervical spines were 
negative.  In November 1972, the veteran was hospitalized at 
a VA facility with complaints of pain at the base of the 
neck.  An examination diagnosed mild discogenic syndrome.  
Following conservative treatment, he improved markedly and 
was released in December 1972.

The Board issued a decision in August 1973 which found that, 
while the veteran had sustained an acute low back injury in 
service, there was no indication that the pre-existing low 
back disorder had been aggravated by his service.  In 
addition, it was found that there was no cervical spine 
condition in service; rather, a cervical spine disorder was 
not noted until November 1972.

The evidence added to the record after the August 1973 Board 
decision includes numerous private and VA medical records 
developed between 1973 and 2006.  These all show the presence 
of a chronic low back disorder, which the veteran had stated 
on February 7, 2003, had been present since an injury 
sustained in service in 1967.  He was found to have 
degenerative disc disease at multiple levels, with resultant 
sciatica.  There was no mention in these records of any 
cervical spine disease.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claims are not 
reopened, and the August 1973 decision by the Board remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  In regard to the 
lumbosacral strain, the evidence previously of record had 
shown that the veteran's low back disorder had pre-existed 
his service and had not been aggravated by the acute injury 
sustained in service, which had resolved by his separation.  
The evidence submitted since the 1973 denial shows treatment 
for lumbosacral degenerative disc disease, which developed 
several years after his separation.  None of these records 
indicates that the veteran's period of service, to include 
the acute injury sustained therein, had aggravated his pre-
existing back disorder.  They merely continue to show 
treatment for a current back disorder, with no indication 
that it is related to his service. 

In regard to the claim for service connection for a cervical 
spine disorder, the evidence submitted prior to the August 
1973 denial showed that a cervical spine disorder had first 
been found in November 1972, after separation from service.  
The evidence submitted since that time shows nothing new.  
There has been no evidence submitted to support a finding 
that any cervical spine disorder had started in service, or 
to find that degenerative disc disease had developed to a 
compensable degree within one year of his discharge.  

Although the veteran contends that these conditions are 
etiologically related to his period of service, there is no 
indication that he is competent to present evidence as to 
diagnosis, medical etiology, or causation..  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  We recognize that a 
layperson may be competent to aver or testify as to the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. 
July 3, 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
a determination as to whether a current disability resulted 
from aggravationof a pre-service condition is a technical 
finding which requires specialized training, and is therefore 
not susceptible of lay diagnosis.  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claims for service 
connection for a lumbosacral strain or mild discogenic 
syndrome of the cervical spine.  Since it has been determined 
that no new evidence has been submitted, no further analysis 
is needed, for the evidence could not be "new and material" 
if it is not new.  Smith v. West, 12 Vet. App. 312 (1999).


B.  Service connection

1.  Bilateral hearing loss disability

The veteran's SMRs indicate that his hearing was normal at 
both the February 1966 entrance examination and at the March 
1968 separation examination.  

In August 2005, the veteran's brother submitted a statement 
in which he stated that the veteran's hearing was normal 
before he went into service.  He said that, after his return 
from service, he had a noticeable hearing loss.  Others would 
have to repeat themselves, and he had to turn up the radio 
and the television.

In March 2006, the veteran was examined by VA.  The veteran 
stated that he had had a left ear infection in service and a 
loss in hearing since 1967.  He said that he had been exposed 
to gun and artillery fire in service; subsequent to service, 
he had worked in a textile mill for 32 years.  He was 
diagnosed with a bilateral mild to moderate hearing loss.  
The examiner opined that

The separation physical examination located in the 
service medical records showed the veteran left 
active duty military service with hearing that was 
normal bilaterally.  It is therefore unlikely his 
hearing loss had its origins during his active duty 
military service.

The veteran then submitted a July 2006 report from a private 
audiologist.  He stated that he had served as a 
communications specialist.  He had been exposed to weapons 
fire; he had not been provided with ear protection.  He also 
said that, during training, he had been exposed to both hand 
grenades and TNT explosions.  Tests were consistent with 
bilateral sensorineural hearing loss.  The examiner stated 

It is at least as likely as not that the bilateral 
sensorineural hearing loss and the recurrent left 
ear tinnitus are related to noise exposure from 
weapons, hand grenades, TNT, explosions, as well as 
recurrent left ear middle ear infections, which 
[the veteran] experienced during his military 
service.

2.  Left eye disorder

The veteran's service medical records show that his eyes were 
normal at the time of the February 1966 entrance examination 
and the March 1968 separation examination.  

The post-service medical records show that the veteran 
suffered a left eye retinal tear in December 1996.  He 
underwent focal laser treatment for this disorder.  

3.  Left ear disability

The SMRs indicate that the veteran's left ear was normal at 
the time of the February 1966 entrance examination.  In 1967, 
he complained of a left-side earache.  Otitis media was 
diagnosed.  The March 1968 separation examination was normal.

In August 2005, the veteran's brother submitted a statement 
in which he noted that the veteran had complained after 
service that his left ear bothered him.  He also noted that 
his left ear hearing was markedly diminished.

The veteran was afforded a VA examination in March 2006.  He 
was noted to have had an ear infection in 1967.  While 
tinnitus was related to this infection (which is already 
service-connected), no other disability was related to this 
remote infection and no ear infection was present at the time 
of the examination.  During a private examination performed 
in July 2006, the veteran had stated that he had suffered 
recurrent left ear infections ever since the first one 
experienced in 1967.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes, see Espiritu, supra, 
although lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau, Buchanan, supra.  

The veteran asserts that he has a bilateral hearing loss 
disability, a left eye disorder, and a left ear disability 
related to his period of service.  However, the medical 
records do not show any complaints of, or treatment for, any 
hearing loss, or for a left eye abnormality during service, 
nor does the evidence demonstrate that he suffers from a 
chronic left ear disorder related to the single ear infection 
noted in service.  The evidence does contain a private 
opinion which relates his current hearing loss to noise 
exposure sustained during his period of service and to 
recurrent left ear infections suffered in service.  However, 
the VA examination conducted in March 2006 found no such 
etiological relationship. 

The Board finds that the VA examination, with the opinion 
contained therein, is of greater probative weight because the 
examiner clearly had reviewed the veteran's service medical 
records prior to rendering the opinion.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  On the contrary, there 
is no suggestion that the private physician had seen these 
records; in fact, the examination report stated that the 
veteran had suffered "recurrent" ear infections, which is 
inconsistent with the objective SMRs, which show only one ear 
infection in service.  The medical evidence of record also 
reflects that the veteran suffered a left eye retinal tear in 
December 1996.  However, there is no opinion which relates 
that condition to his period of service.  In fact, there is 
no suggestion in the SMRs that the veteran had any eye 
complaints to which the retinal tear could be related.  
Finally, while the veteran did have one left ear infection, 
diagnosed as otitis media, in service, there is no suggestion 
in the record that he has had recurrent infections since that 
time.  Nor has any other left ear disorder been objectively 
related to that one, acute, in-service ear infection (the VA 
examination, which is of greater probative weight, did not 
relate any disorder to this ear infection).  

As above, we recognize that the veteran's lay statements may 
be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  However, as noted above, there is no 
evidence that the veteran possesses the requisite expertise 
to render opinions as to medical causation or etiology.  See 
Espiritu, Jandreau, Buchanan, supra.

While the Board has carefully considered the veteran's 
contentions, these contentions are outweighed by the absence 
of medical evidence to support the claims.  Accordingly, the 
Board finds that the weight of the evidence is against a 
finding of current disabilities that have been etiologically 
related to the veteran's period of service.  The 
preponderance of the evidence is thus against the claims for 
service connection for a bilateral hearing loss disability, a 
left eye disability, and a left ear disability, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
lumbosacral strain, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for mild 
discogenic syndrome of the cervical spine, the benefit sought 
on appeal is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to service connection for a left ear disorder 
(claimed as left ear infections) is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


